Citation Nr: 1531293	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Joel Ban, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel
INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part denied service connection for mental health problems/depression/anxiety and service connection for PTSD.

The Veteran provided testimony during a hearing before the undersigned in February 2014.  A transcript is of record. 

The claim was remanded in June 2014 for additional development.  Unfortunately, the requested development has not yet been completed.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

In the remand, the Board requested clarification regarding whether psychiatric disability was related to service or service-connected disability.  The examiner identified the Veteran's psychiatric disability as major depression and gave an opinion that pertinent disability pre-existed service and was not aggravated by service.  While the response eliminates any service-connected disability as the cause of the psychiatric disability, it does not eliminate the possibility that service-connected disability aggravated the major depression.  This matter needs to be ascertained prior to the claim's adjudication.  

Accordingly, the case is REMANDED for the following action:
1.  Refer the claims file to the VA physician who conducted the April 2012 VA examination and authored the 2014 addendum for clarification of the opinion.  

Following a review of the claims folder, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the major depressive disorder was aggravated by his service-connected disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner should provide a rationale for the opinion that takes into account the Veteran's claim of aggravation and if the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


